Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17, 19, and 20 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20090327947 A1 to Schreiner et al. does not expressly teach or render obvious the invention as recited in independent claims 1 and 15.
            The prior art teaches a method of stacking tabs in a tab panel of a browser window, the tab panel facilitating multiple web pages being open simultaneously in the browser and allowing a user to switch between viewing any one of the multiple web pages, the method being executable by an electronic device, the method comprising: in a first tab associated with a first web resource (i.e. fig. 4, para. [0048]), receiving a user request for opening a second web resource (i.e. fig. 5, para. [0050]); identifying whether a web resource type of the first web resource is of a hub type (i.e. para. [0048]), the hub type corresponding to a web resource serving as a routing page for navigating to other web resources (i.e. FIG. 4, para. [0049]); responsive to the first web resource being of the hub type (i.e. para. [0048]), creating a second tab (i.e. fig. 5, para. [0050]); opening the second web resource in the second tab (i.e. fig. 5, para. [0050]); and stacking the second tab on the first tab, the first tab being thereby stacked under the second tab, the first tab and the second tab being in a tab stack of the browser window, the tab stack for comprising a plurality of stacked tabs currently open therein (i.e. fig. 5, para. [0051]). However, the prior art does not teach responsive to the web resource type of the first web resource not being of the hub type, identifying the web resource type of the first web resource type as being of a node type; responsive to the first web resource being of the node type, opening the second web resource in the first tab in lieu of the first web resource; responsive to receiving a user request for switching from any one of the plurality of stacked tabs to a subject tab thereof in the tab stack, the switching comprising the subject 
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the method of the prior art to incorporate the features of responsive to the web resource type of the first web resource not being of the hub type, identifying the web resource type of the first web resource type as being of a node type; responsive to the first web resource being of the node type, opening the second web resource in the first tab in lieu of the first web resource; responsive to receiving a user request for switching from any one of the plurality of stacked tabs to a subject tab thereof in the tab stack, the switching comprising the subject tab from the plurality of stacked tabs currently open in the tab stack for a presentation of a web resource associated therewith: activating the subject tab; and closing each tab of the plurality of stacked tabs in the tab stack being stacked on and above the subject tab having been originated therefrom without closing the subject tab; responsive to receiving a user request for a back operation from a subject web resource associated with the subject tab of the tab stack: closing each tab of the tab stack being stacked one of on and above the subject tab responsive to the subject web resource being of the hub type: accessing a browser history for the subject tab; responsive to the browser history including a previously accessed web resource, opening the previously accessed web resource in the subject tab; and ,responsive to the browser history being indicative of the subject web resource being an earliest accessed web resource, closing the subject tab as recited in the context of claims 1 and 15, in combination with the other elements recited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAN H TRAN/Primary Examiner, Art Unit 2173